      CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                            Criminal No. 16-251 (DWF/KMM)

                    Plaintiff,

v.                                                                 MEMORANDUM
                                                              OPINION AND ORDER
Jermaine Reggie Smith Williams,

                    Defendant.


Sarah M. MacGillis, Esq., MacGillis Law, counsel for Defendant.

Benjamin Bejar, Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.


                                  INTRODUCTION

      This matter is before the Court on Defendant Jermaine Reggie Smith Williams’s

(“Williams”) motion for compassionate release in light of the COVID-19 pandemic.1

(Doc. Nos. 116, 121 (collectively, “Motion”).) The United States of America (the




1
      Williams filed a pro se motion for compassionate release on October 28, 2020.
(Doc. No. 116 (“Pro Se Motion”).) Williams was appointed counsel on February 19,
2021. (Doc. Nos. 118, 119.) On March 9, 2021, Williams’s counsel filed a supporting
memorandum—labeled as a motion—incorporating and expanding on the arguments in
Williams’s Pro Se Motion. (Doc. No. 121 (“Def. Memo.”).) For the purposes of citation,
the Court references only the supporting memorandum/motion.
      CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 2 of 10




“Government”) opposes Williams’s Motion.2 (Doc. No. 123.) For the reasons discussed

below, the Court respectfully denies Williams’s Motion.

                                   BACKGROUND

      On December 20, 2016, Williams pled guilty to one count of Felon in Possession

of a Firearm, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). (Doc. Nos. 35, 36.) On

May 1, 2017 this Court sentenced him to 70 months’ imprisonment to be followed by a

3-year term of supervised release. (Doc. Nos. 55, 56.)

      Williams is currently incarcerated at Oxford FCI in Oxford, WI with an

anticipated release date of July 13, 2022. Federal Bureau of Prisons, Inmate Locator,

https://www.bop.gov/inmateloc/ (last visited March 18, 2021). Oxford FCI reports 2

active COVID-19 cases among its inmates and 0 among its staff, 684 inmates and 75 staff

who have recovered, and no inmate or staff deaths from the virus. Federal Bureau of

Prisons, COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited

March 17, 2021). To date, the Bureau of Prisons (“BOP”) has performed 924 tests for

COVID-19 at Oxford FCI with 704 of them positive for the virus. Id. Moreover, 58 staff

and 132 inmates at the facility have been fully inoculated against COVID-19. Id.

      Williams, who is 42 years old, now moves for compassionate release on the

grounds that he is at increased risk of severe infection from COVID-19 because of his




2
      The Court also received and considered Williams’s reply to the Government’s
opposition. (Doc. No. 125 (“Reply”).) The Court also acknowledges receipt of
Williams’s letter correcting the record. (Doc. No. 126.)


                                            2
      CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 3 of 10




race and because he suffers from obesity,3 pre-diabetes, elevated blood pressure, kidney

disease,4 hematuria, and has previously been infected with COVID-19.5 (Def. Memo.

at 1, 3-11, 17-29; Reply at 1-6; see also Doc. Nos. 122 (“Medical Records I”); 122-1

(“Medical Records II”); 122-2 (“Medical Records III”); 124 (“Medical Records IV”)

(collectively, “Medical Records”).) He also expresses concern about his increased risk of

contracting COVID-19 in a prison setting. (Def. Memo. at 11-13; Reply at 3-12.) While

he has been fully inoculated against COVID-19, he asserts that release is appropriate

because the efficacy of the vaccine against new variants of the virus is unknown.6 (Def.

Memo. at 30-32; Reply at 4-6.)

      Williams argues further that the sentencing factors set forth in 18 U.S.C. § 3553(a)

favor release. (Def. Memo. at 32-37; Reply at 6-10.) Citing the severity of punishment

imposed by COVID-19, Williams argues that the time he has already served is sufficient

to demonstrate the seriousness of his conviction, promote respect for the law, and serve


3
        Williams’s weight has fluctuated, but his average body mass index since
August 25, 2020 is 34.1. (See Medical Records I at 5, 11; Medical Records II at 7, 15.)
His most recent weight of 240.6 pounds is from January 10, 2021. (Medical Records II
at 15.) His Medical Records also indicate a health check on March 3, 2021; however, his
weight on that date is not provided. (See Medical Records III at 1.) A medical note from
that visit indicates, though, that Williams lost approximately 20 pounds from an unknown
point in time. (Id.)
4
      Williams also asserts that he has a family history of high blood pressure and
kidney disease. (Def. Memo. at 1, 3, 5-7.)
5
      Williams tested positive for COVID-19 on October 13, 2020. (Medical
Records IV at 4.)
6
      Williams received his first dose of the COVID-19 Moderna Vaccine on
February 10, 2021 and his second dose on March 10, 2021. (Medical Records IV at 5-8.)


                                            3
       CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 4 of 10




as adequate deterrence to future criminal conduct. (Def. Memo. 33-35; Reply at 6-10.)

He argues further that he took full advantage of the educational and treatment

programming available to him prior to it being discontinued due to COVID-19, has a

detailed release plan, and strongly desires to reconnect with his minor son to help him

make good decisions. (Def. Memo. at 34-37.)

                                      DISCUSSION

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds that “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Such “extraordinary and compelling reasons” include

(1) medical conditions which diminish the ability of the defendant to provide self-care in

prison and from which he or she is not expected to recover, (2) age-related deterioration,

(3) family circumstances, and (4) other extraordinary and compelling reasons that exist

either separately or in combination with the previously described categories. U.S.S.G.

§ 1B1.13 (“Sent’g Comm’n Pol’y Statement” or “Statement”), cmt. n.1(a)(ii).7


7
       While the Statement refers only to motions filed by the Director of the BOP, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to motions filed by defendants.

       The Court acknowledges that there is ongoing litigation surrounding this issue and
that other courts have found that the Statement does not apply to motions initiated by a
defendant. See McCoy, 981 F.3d 271 at 281; United States v. Brooker, 976 F.3d 228
at 234 (2d Cir. 2020); United States v. Jones, 980 F.3d 1098 at 1110-11 (6th Cir. Nov. 20,
2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. Nov. 20, 2020). The Court
also notes that the Eighth Circuit has not yet considered the issue. Here, even if the Court
were to exercise broader discretion, it would still find that Williams’s circumstances do
not meet the demanding standard for compassionate release. Indeed, having been
previously infected with COVID-19 without symptoms and now fully inoculated against

                                             4
       CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 5 of 10




       If “extraordinary and compelling reasons” exist, a reduction of sentence is

appropriate when “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)” and “the reduction is consistent with

[the Sentencing Commission’s] policy statement.” Statement. The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A). As the movant, the defendant bears the burden

to establish that he or she is eligible for a sentence reduction. United States v. Jones, 836

F.3d 896, 899 (8th Cir. 2016).

        Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”8 Id.

       The record reflects that Williams requested compassionate release from the

warden at Oxford FCI on or about April 30, 2020 (Doc. No. 121-2) and that it was denied




the virus, the Court finds Williams’s circumstances insufficiently extraordinary and
compelling to warrant compassionate release.
8
       Although judicially created exhaustion requirements may sometimes be excused,
no exception applies to a statutory command such as that presented in
Section 3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting
judicially created “special circumstances” exception to the exhaustion requirement
unambiguously stated in the Prison Litigation Reform Act of 1995).


                                               5
       CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 6 of 10




on or about September 18, 2020 (Doc. No. 121-3). Accordingly, the Court finds

Williams’s Motion ripe for review.

       After a careful review of Williams’s Motion, supporting memorandum, and other

documentation, including his Medical Records, the Court finds that his circumstances fail

to meet the demanding standard necessary for compassionate release.

       The Court recognizes that Williams suffers from medical conditions that increase

his risk of severe illness from COVID-19 including obesity and high blood pressure.9

See Centers for Disease Control and Prevention, Coronavirus Disease: People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited March 18, 2021) (“CDC

Medical Conditions”). The Court also recognizes that sadly, COVID-19 has had a

disproportionate impact on African Americans. See Centers for Disease Control and

Prevention, Health Equity Considerations and Racial Ethnic Minority Groups,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnicminorities.html

(last visited March 18, 2021).

       Nevertheless, the Court finds no indication that Williams’s medical conditions,

alone or in combination with his race or the presence of COVID-19 at Oxford FCI, has



9
       According to the Centers for Disease Control and Prevention (“CDC”), obesity is
a condition that increases Williams’s risk of severe infection from COVID-19. (CDC
Medical Conditions.) His high blood pressure may also increase his risk. (Id.)
Williams’s Medical Records indicate that his kidney disease was resolved as of
January 5, 2021. (Medical Records III at 17.) The CDC does not pre-diabetes,
hematuria, or prior COVID-19 infection as conditions that increase a person’s risk of
severe illness from COVID-19. (CDC Medical Conditions.)


                                             6
       CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 7 of 10




diminished or will diminish his ability to provide self-care while in prison. While it is

unfortunate that Williams contracted COVID-19 in October, the record reflects that he

was asymptomatic and appears to have largely recovered by October 27, 2020. (See

Medical records I at 54; Medical Records II at 15.)

       Moreover, the Court finds that any risk that Williams will be reinfected with

COVID-19 is largely mitigated by the fact that he has been fully vaccinated against the

virus. See, e.g., United States v. Wakefield, Cr. No. 1:19-95, 2021 WL 640690, at *3

(W.D.N.C. Feb. 18, 2021) (denying compassionate release despite defendant’s obesity,

diabetes, and hypertension where he previously tested positive for COVID-19 and

received first vaccine dose); United States v. McGill, Cr. No. SAG-15-37, 2021

WL 662182, at *5 (D. Md. Feb. 19, 2021) (denying compassionate release where

defendant had measure of immunity after recovering from COVID-19 and received first

vaccine dose); United States v. Beltran, Cr. No. 6:16-4(SSSS)-4, 2021 WL 398491, at *3

(S.D. Tex. Feb. 1, 2021) (denying compassionate release to defendant with underlying

health conditions when defendant had received first vaccine dose); United States v.

Grummer, Cr. No. 08-4402, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (denying

compassionate release to defendant with several chronic medical conditions when

defendant had been fully vaccinated against COVID-10).

       According to the CDC, the Moderna vaccine that Williams received is highly

effective, preventing 94.1% of infections in clinical trials. See Centers for Disease

Control and Prevention, Information about the Moderna COVID-19 Vaccine,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Moderna.html


                                             7
       CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 8 of 10




(last visited March 18, 2021). The Court recognizes Williams’s concern that the

vaccine’s efficacy against new variants of COVID-19 is unknown; however, the Court

finds this fear entirely speculative and declines to grant release based on a generalized

fear of reinfection. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (a

generalized fear of contracting COVID-19 is an insufficiently extraordinary and

compelling reason to warrant release); United States v. Eberhart, 448 F. Supp. 3d 1086,

1090 (N.D. Cal. 2020) (same); see also United States v. Garcia, Cr. No. 16-333, 2020

WL 4018223, at *2 (D. Minn. July 16, 2020) (declining to grant compassionate release

based on possibility of severe reinfection).

       It is truly unfortunate that so many inmates at Oxford FCI, including Williams,

contracted the virus. It is promising that the facility currently has just two active cases of

COVID-19. Federal Bureau of Prisons, COVID-19: Coronavirus,

https://www.bop.gov/coronavirus/ (last visited March 18, 2021). Moreover, despite its

once high infection rate, Oxford FCI was able provide effective medical treatment such

that all inmates who contracted the virus successfully recovered. Id. Oxford FCI also

continues to employ measures to mitigate the spread of COVID-19.10 It is also promising


10
        Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of the COVID-19” and “to ensure the continued
effective operation of the federal prison system.” See Federal Bureau of Prisons, BOP
COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp
(last visited March 18, 2021). Those steps include limiting visits and internal movement,
increased hygiene measures, screening of both staff and inmates and virtual legal visits.
See Federal Bureau of Prisons, BOP Modified Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited March 18, 2021). The
BOP periodically updates its Plan and is currently in Phase Nine. Federal Bureau of
Prisons, Coronavirus (COVID-19) Phase Nine Action Plan, https://prisonology.com/wp-

                                               8
       CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 9 of 10




that BOP has successfully administered over 83,000 doses of the COVID-19 vaccine to

all staff and inmates who wish to receive it, including Williams. Federal Bureau of

Prisons, COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited

March 18, 2021). Sadly, until the vaccine is more widely available, some level of

continued spread is inevitable. In spite of the risk, the BOP must continue to carry out its

charge to incarcerate sentenced criminals to protect the public and any release must be

balanced against the danger it poses to society.

       Here, the Court finds that even if Williams did present an extraordinary and

compelling reason, release is not appropriate because the sentencing factors set forth in

18 U.S.C. § 3553(a) weigh against release. The Court recognizes the hardship that

COVID-19 has imposed on inmates; however, the Court finds that a 26% reduction in

sentence would not reflect the seriousness of Williams’s conviction, promote respect for

the law, or provide a just punishment.11 See 18 U.S.C. § 3553(a). While the Court

commends Williams for his commitment to rehabilitation and desire to be a positive role

model for his son it still finds that release is not appropriate at this time.




content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf (last visited
March 18, 2021).

        The BOP is also exercising greater authority to designate inmates for home
confinement. Federal Bureau of Prisons, COVID-19: Coronavirus,
https://www.bop.gov/coronavirus/ (last visited March 18, 2021). Since March 2020, the
BOP has transferred more than 22,500 inmates to home confinement. Id.
11
      Williams has served approximately 46 months of his 70-month sentence. (Doc.
No. 121-1.)


                                                9
      CASE 0:16-cr-00251-DWF-KMM Doc. 127 Filed 03/22/21 Page 10 of 10




                                     CONCLUSION

       For the reasons set forth above, the Court finds that Williams fails to present an

extraordinary and compelling reason to warrant compassionate release. The Court also

finds that release is not appropriate because the § 3553(a) factors weigh against it.

                                         ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Jermaine Reggie Smith Williams’s motion for

compassionate release in light of the COVID-19 pandemic (Doc. Nos. [116], [121]) are

respectfully DENIED.

Date: March 22, 2021                              s/Donovan W. Frank
                                                  DONOVAN W. FRANK
                                                  United States District Judge




                                             10
